                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0146-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    RODRIGUE FODJO KAMDEM,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Rodrigue Fodjo Kamden’s motion to
18   extend the pretrial motions deadline (Dkt. No. 60). Having considered the motion and the
19   relevant record, the Court finds that an extension is necessary for counsel to provide effective
20   assistance and is in the interests of justice. The Court therefore GRANTS the motion and
21   ORDERS that the pretrial motions deadline is extended to September 30, 2019.
22          DATED this 9th day of September 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
